United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 22, 2011         Decided February 17, 2012

                        No. 10-7030

 SHAHINTAJ BAKHTIAR, INDIVIDUALLY AND AS NEXT-OF-KIN
   AND REPRESENTATIVE OF THE ESTATE OF DR. CHAPOUR
   BAKHTIAR, AND ON BEHALF OF GOUDARD BAKHTIAR, A
        MINOR, MANIJEH ASSAD BAKHTIAR, ET AL.,
                     APPELLANTS

                             v.

   ISLAMIC REPUBLIC OF IRAN AND IRANIAN MINISTRY OF
              INFORMATION AND SECURITY,
                      APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:02-cv-00092)



    Michael P. Guta argued the cause for appellants. With
him on the briefs was Henry E. Weil.

     Jessica Ring Amunson, appointed by the court, argued the
cause as amicus curiae on behalf of appellees. With her on
the brief was David W. DeBruin.

   Before: GARLAND and KAVANAUGH, Circuit Judges, and
WILLIAMS, Senior Circuit Judge.
                              2
   Opinion for      the   Court    filed   by   Circuit   Judge
KAVANAUGH.

     KAVANAUGH, Circuit Judge: The question is whether
plaintiffs may obtain punitive damages in their state-law tort
suit against Iran without complying with the congressionally
specified procedures for seeking punitive damages against a
foreign nation. The answer is no.

                               I

     As of early 1979, Chapour Bakhtiar was Prime Minister
of Iran. During the Iranian Revolution that year, Bakhtiar
went into exile. On August 6, 1991, Bakhtiar was murdered
at his home in the Paris area.

    Bakhtiar’s family members asserted that Iran was
responsible and filed suit in U.S. District Court against Iran
and an Iranian government agency. Plaintiffs brought their
claims under California tort law.

     Under the Foreign Sovereign Immunities Act, foreign
nations are generally immune from suit in U.S. courts. See 28
U.S.C. § 1604. But plaintiffs were able to maintain their case
under the Act’s exception for state-sponsored terrorism. See
28 U.S.C. § 1605(a)(7) (2006).

     Iran did not appear in the District Court to contest the
suit. In 2007, the District Court entered default against Iran.

     The District Court then held a damages trial. At the time,
plaintiffs sought only compensatory damages, and not
punitive damages, because the Foreign Sovereign Immunities
Act prohibited the award of punitive damages against foreign
nations.
                              3
     On January 28, 2008, before the District Court decided
the damages issue, Congress passed and President George W.
Bush signed a law amending the Foreign Sovereign
Immunities Act. The new law’s relevant provisions – now
codified at 28 U.S.C. § 1605A – created a federal cause of
action against foreign nations and allowed punitive damages
against foreign nations. See National Defense Authorization
Act for Fiscal Year 2008, Pub. L. No. 110-181, § 1083(a)(1),
122 Stat. 3, 338-41.

      The new law set forth three options for plaintiffs with
pending cases to seek punitive damages against foreign
nations. See Pub. L. No. 110-181, § 1083(c)(2)-(3), 122 Stat.
at 342-43 (codified at 28 U.S.C. § 1605A note). Each option
had specific procedures and time limits. First, plaintiffs with
pending cases could move to convert their suits into § 1605A
cases, but they had to do so within 60 days of enactment of
the new law (that is, by March 28, 2008). Second, plaintiffs
with pending cases could refile their suits as § 1605A cases,
but again they had to do so within 60 days of enactment of the
new law (that is, by March 28, 2008). Or third, plaintiffs with
pending cases could file related actions under § 1605A within
60 days of enactment of the new law or within 60 days of
judgment in their original case, whichever was later (here, as
it turned out, by September 15, 2008).

    On June 6, 2008, after the damages trial had concluded
but before the District Court had ruled, plaintiffs filed
Supplemental Proposed Findings of Fact and Conclusions of
Law. In that filing, plaintiffs cited § 1605A and requested
punitive damages against Iran.

    On July 17, 2008, the District Court issued its Findings of
Fact and Conclusions of Law and awarded $12 million in
compensatory damages. The District Court denied punitive
                                  4
damages because plaintiffs had not complied with the specific
procedures and time limits set forth in the new statute for
plaintiffs with pending cases to seek punitive damages.
Plaintiffs had not moved to convert their suit to a § 1605A
case or refiled their suit as a § 1605A case by the deadline of
March 28, 2008. Nor had plaintiffs filed a related § 1605A
action.

     On July 30, 2008, plaintiffs moved to alter or amend the
judgment pursuant to Federal Rule of Civil Procedure 59(e)
or, in the alternative, to vacate the judgment pursuant to
Federal Rule of Civil Procedure 60(b). 1 On February 16,
2010, the District Court denied the motion. The court again
concluded that plaintiffs had not followed the procedures and
time limits set forth by Congress for plaintiffs with pending
cases to seek punitive damages against foreign nations.

                                  II

     On appeal to this Court, plaintiffs’ primary argument is
that the options Congress set forth in the new 2008 law are
not the exclusive means by which litigants with cases pending
as of that date could seek punitive damages against foreign
nations. Plaintiffs contend, in other words, that they were not
required to comply with the procedures and time limits set
forth by Congress in the 2008 law. Specifically, plaintiffs
argue that Federal Rules of Civil Procedure 59 and 60 provide
alternative means for them to seek punitive damages against
foreign nations.



     1
        Until September 15, 2008, plaintiffs could still have tried to
file a related § 1605A action. But they did not do so. Nor did they
assert that their June 6 or July 30 submissions to the District Court
constituted the filing of a related § 1605A action.
                              5
      We disagree. For plaintiffs with suits pending against
foreign nations as of January 28, 2008, Congress provided
three options for obtaining the benefits of § 1605A and
seeking punitive damages: a motion to convert the action, a
refiling of the action, or the filing of a related action. Each
option contained its own time limits, and Rules 59 and 60 do
not create additional options free from those statutory time
limits.

     Under plaintiffs’ theory, the procedures and time limits
established by Congress would be largely meaningless, and
plaintiffs with cases pending as of January 28, 2008, could
file a motion under Rules 59 and 60 long after the deadlines
established by Congress had passed. We cannot accept that
interpretation of the statutory text. We must respect the
balance that Congress struck in allowing punitive damages
against foreign nations but simultaneously imposing
procedures and time limits for plaintiffs with pending cases to
obtain such damages. To bring a claim for punitive damages,
plaintiffs here had to move to convert their case, or to refile
their case, by March 28, 2008 (60 days after enactment of the
new law). Or plaintiffs had to file a related action by
September 15, 2008 (60 days after entry of judgment in their
original action). Plaintiffs did not pursue any of those
statutorily provided options. As a result, plaintiffs may not
obtain punitive damages from Iran.

    We have considered all of plaintiffs’ arguments and find
them without merit. We affirm the judgment of the District
Court.

                                                   So ordered.